Mr. Justice Wall delivered the opinion of the Court. The appellant was convicted of failing to. make a schedule of personal property in his possession and under his control required to be listed for taxation. - . We have examined the evidence and are satisfied the conviction is unwarranted. The property which he is charged with not listing was not his. It belonged to his father and was handled by him merely for his father’s account, nor was it in his possession or under his control in the sense intended by the statute. Moreover, it was listed by the owner, according to his testimony. In any view we can take of it we think the defendant was not guilty under the proof. The judgment will be reversed and the cause remanded.